Title: To George Washington from Major General Philip Schuyler, 18 November 1775
From: Schuyler, Philip
To: Washington, George



My Dear General
Tyonderoga [N.Y.] Nov: 18th 1775.

I do Myself the Honor to congratulate Your Excellency on the Surrender of Montreal Inclose You Copy of the Terms that were proposed and allowed as also Copy of sundry Letters from a Mr Brook Watson, & that of General Montgomery to me; to Congress I have only sent Extracts of the last, for prudential Reasons. In your Hands it is safe.
Since my last to Your Excellency I have been more particular on the Subject which You recommended me to turn my Thoughts to. I have not Time to send You a Copy as I would not wish to detain the Express one Moment longer than what is absolutely necessary.

Your Favor of the 5th I received on the 16th. If General How’s Military Abilities do not exceed that Specimen of his Literary ones contained in the Proclamation, his Generalship is not much to be dreaded.
I shall write to General Montgomery respecting the Garrison of Niagara & those to the West Ward.
The Lead left this early in September & was immediately forwarded to Cambridge by Mr Phelps the Commissary at Albany.
My best Respects Your excellency will please to make to Generals Lee & Gates and Major Mifflin. I am with the sincerest Regard Your Excellency’s most Obedient & Most humble Servant

Ph: Schuyler

